Order entered November 22, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00331-CR

                                BENITO PENA JR., Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-81691-2015

                                            ORDER
       We GRANT the appellant’s November 21, 2016 third motion to extend time to file his brief

and ORDER the brief received on November 21, 2016 filed as of the date of this order.


                                                      /s/   ADA BROWN
                                                            JUSTICE